DETAILED ACTION
	Claims 1-17 are currently pending in the instant application. Claims 1-3, 5, and 7-9 are rejected.  Claims 4, 6, and 10-17 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    167
    263
    media_image1.png
    Greyscale
 in the reply filed on 27 July 2020 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compound: 
    PNG
    media_image2.png
    241
    321
    media_image2.png
    Greyscale
which is not allowable, and now further to the compound 
    PNG
    media_image3.png
    131
    145
    media_image3.png
    Greyscale
which is also not allowable.  
Claims 1-3, 5, and 7-9 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  Claim 4 does not read on the elected embodiment and is therefore withdrawn.   It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 1 March 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to the specification.
While applicant has amended claim 1 to delete the recitation of “the aryl” in Ra; deleted Rb and Re, which are not present on formula (I); and deleted part of the proviso wherein “R1 is not a phenyl”, applicant has not deleted wherein in the proviso, “R1 is not a pyridyl radical”.  It is noted that in the definition of R1, m is 1, therefore R1 cannot be just a pyridyl, but must be 
Applicant’s amendment has overcome the 35 USC 112(d) rejection of claim 9.
Applicant’s amendment has overcome the double patenting rejection over US Patent No. 9,321,790 as the definition of R7 and R8 has been amended.
In regards to the ODP over US Patent No. 8,846,670 and the 35 USC 103 rejection over WO 2011/001113, Applicant’s argue that the compound of example 32 would not be chosen as a lead compound and that there is no motivation to modify the compound even it if was a lead compound.  These arguments are not persuasive as the prior art provides example 32.  There is no set rule as to how many lead compounds can be found in a reference.  As the example 32 is provided and the prior art provides that the compounds of the formula (I) are useful for the treatment of certain cancers on pages 1 and 11, one would be motivated to modify the prior art compounds.  Motivation stems from the substitution of the morpholine of the similar compounds with a methyl on the morpholine as there was little effect to the activity shown in Lin with the addition of a methyl group on the morpholine.  Additionally, It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Applicant argues that Lin et al reference provides compound which have R1 as a phenyl containing group.  While this is true, both references provide a similar base structure and utility:

    PNG
    media_image4.png
    171
    175
    media_image4.png
    Greyscale

The Lin reference:  
    PNG
    media_image5.png
    99
    138
    media_image5.png
    Greyscale
.  These similar structures are both indicated to treat cancer and both have a morpholine substituted onto the bicyclic ring structure.  Therefore, the statement on page 232 of the Lin reference additionally provides motivation to modify the prior art compound of example 32.
 “Interestingly, addition of a methyl group to the 2-position of the morpholine (26) seemed to have little effect compared to the unsubstitted compound 12.” (page 2232)
The 35 USC 103 rejection is therefore maintained.
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 states:

    PNG
    media_image6.png
    116
    669
    media_image6.png
    Greyscale

There appears to be no possibility of R1 as pyridyl as Ra is a heteroaryl and m is 1.  However, the proviso provides out specific instances wherein R1 is pyridyl.  Additionally, it is noted that claim 5 and 8 include compounds which have R1 as pyridyl.  It is suggested that 
Modified Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-17 of U.S. Patent No. 8,846,670 in view of Lin et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming products and methods of treating with products of the formula (I) (see conflicting claim 1).  Specifically, see conflicting claim 3 which provides the compound: 
    PNG
    media_image7.png
    369
    395
    media_image7.png
    Greyscale
 see: 
    PNG
    media_image8.png
    58
    392
    media_image8.png
    Greyscale
 and which provides the compound: 
    PNG
    media_image9.png
    71
    423
    media_image9.png
    Greyscale
 (column 73, line 45) which is the formula:
    PNG
    media_image10.png
    303
    433
    media_image10.png
    Greyscale

Which the first compound corresponds to R1 as a –(CH2)m-Ra with m being the integer 1 and Ra an optionally substituted heteroaryl radical.
In regards to the 2nd compound provided, please see the above 112 rejection wherein R1 is (CH2)m-Ra and m is an integer 1, along with the proviso wherein R1 cannot be a pyridyl radical along with other requirements.  As it is unclear if formula (I) covers R1 as pyridyl, and claim 5 and 8 (which depend from claim 1 and claim compounds with R1 as pyridyl), the provided 2nd compound is applied.  The compound corresponds to the compound of instant claim 5, see page 13, fifth compound listed, differing only by an H versus a methyl.
The first compound provided, for example, differs from applicants’ instantly claimed compounds by a hydrogen versus a methyl on the morpholine ring.  
 Lin et al. provides similar compounds to the ‘670 patent, as seen in table 4 and states that:

 Therefore, one would be motivated to substitute the morpholine of the similar compounds of the ‘670 patent with a methyl on the morpholine as there was little effect to the activity shown in Lin with the addition of a methyl group on the morpholine.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, and 7-9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/001113 in view of Lin et al.
WO 2011/001113 discloses compounds of the formula (I) and the method of treatment of certain cancers on pages 1 and 11.  A specific compound disclosed is the compound on pages 81-82 example 32:

    PNG
    media_image11.png
    107
    776
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    325
    362
    media_image12.png
    Greyscale



This compound differs by a hydrogen versus a methyl from the instantly claimed compounds.
Another compound disclosed is the compound of example 19:

    PNG
    media_image13.png
    239
    352
    media_image13.png
    Greyscale
.
In regards to the 2nd compound provided, please see the above 112 rejection wherein R1 is (CH2)m-Ra and m is an integer 1, along with the proviso wherein R1 cannot be a pyridyl radical along with other requirements.  As it is unclear if formula (I) covers R1 as pyridyl, and claim 5 and 8 (which depend from claim 1 and claim compounds with R1 as pyridyl), the provided 2nd compound is applied.  The compound corresponds to the compound of instant claim 5, see page 13, fifth compound listed, differing only by an H versus a methyl.
Lin et al. provides similar compounds to the ‘113 WO, as seen in table 4 and states that:
“Interestingly, addition of a methyl group to the 2-position of the morpholine (26) eemed to have little effect compared to the unsubstitted compound 12.” (page 2232)
 Therefore, one would be motivated to substitute the morpholine of the similar compounds of the ‘113 WO with a methyl on the morpholine as there was little effect to the activity shown in Lin with the addition of a methyl group on the morpholine.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					24 May 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600